Decision and order amended by including therein the statement that the order is affirmed as a matter of law and not in the exercise of discretion. Motion for leave to appeal to the Court of Appeals granted, and the following questions certified: 1. Should the Special Term have denied the motion for the mandamus order under article 1, section 6, of the State Constitution? 2. Should the Special Term have denied said motion because the report was not a public record? Present —-Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.